Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 22 July 2021. Claims 1, 3-22, and 24-27 remain pending and presently under consideration in this application.
Response to Amendment
Applicants have amended the base independent claim 1 to:
(a) 	replace the one or more compounds of general formulae CY and/or PY in the claimed liquid crystal medium with the combination of one or more compounds of formula CPY-n-Om, one or more compounds of formula PY-n-Om, and one or more compounds of formula PYP-n-m, in a total concentration in the range of from 45 to 70%, and (b) 	recite that the claimed liquid crystal medium has a birefringence in the range of 0.11 to 0.15,and argue that that the aforementioned amendments are sufficient to distinguish over the prior art of record. 
Response to Arguments
The rejections of claims over Hirschmann et al. (‘274) and Kubo et al. (‘164) are  hereby withdrawn in view of the aforementioned amendment, and a new grounds of rejection is made as follows. Applicants’ arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11- 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. Patent No. 9,982,194). 
Klasen-Memmer discloses a discloses a liquid crystal composition and corresponding use thereof said composition in a liquid crystal display device, characterized in that said liquid crystal composition is suitable for use in a VA, PS-VA and PSA displays (column 4, line 65), has a negative dielectric anisotropy, has a birefringence within the claimed range of 0.110 to 0.150, and comprises a combination of one or more compounds of formula CPY-n-Om, one or more compounds of formula PY-n-Om, and one or more compounds of formula PYP-n-m, in a total concentration in the range of from 45 to 70%, Table B (column 92, line 7+) teaches optically active compounds which may be added to the inventive liquid crystal composition, such as compounds inclusive of the present claim 3, as represented therein by 
    PNG
    media_image1.png
    147
    604
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    123
    701
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    187
    610
    media_image3.png
    Greyscale
. In one preferred embodiment, the liquid crystal composition of Klasen-Memmer et al. further comprises compounds of the present claim 4: one or more compounds inclusive of those of the present formula PH as represented therein by 
    PNG
    media_image4.png
    239
    397
    media_image4.png
    Greyscale
 (column 40, line 30+), and/or one or more compounds inclusive of those of the present formula BF as represented therein by 
    PNG
    media_image5.png
    112
    396
    media_image5.png
    Greyscale
 (column 40, line 45). In anonther preferred embodiment, the liquid crystal composition of Klasen-Memmer et al. further comprises polymerizable compounds of the present formula R in claim 12, as represented therein by
    PNG
    media_image6.png
    54
    216
    media_image6.png
    Greyscale
(column 52, line 50); in fact, the polymerizable compounds of the present formulae M1 through M31 are disclosed therein (column 54, line 50+); use of polymerizable compounds in the inventive liquid crystal composition is expressly illustrated in several examples. There are several examples, i.e., Examples M1, M2, M3, M49 and M51, in Klasen-Memmer et al. which expressly illustrate a liquid crystal composition having a negative dielectric anisotropy and a birefringence within the claimed range of 0.110 to 0.150, characterized by comprising a combination of one or more compounds of formula CPY-n-Om, one or more compounds of formula PY-n-Om, and one or more compounds of formula PYP-n-m, in a total concentration in the range of from 45 to 70%,: 
    PNG
    media_image7.png
    250
    375
    media_image7.png
    Greyscale
(column 141, line 1)  
    PNG
    media_image8.png
    264
    374
    media_image8.png
    Greyscale
 (column 141, line 18)  
    PNG
    media_image9.png
    267
    378
    media_image9.png
    Greyscale
 (column 141, line 35)   
    PNG
    media_image10.png
    276
    379
    media_image10.png
    Greyscale
 (column 153, line 42)  

    PNG
    media_image11.png
    279
    380
    media_image11.png
    Greyscale
 column 154, line 14)  . 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the optically active compoenent generally disclosed therein in the inventive liquid crystal medium of Klasen-Memmer et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the optically active component.
The incorporation of said liquid crystal composition in a liquid crystal display panel, as well as the corresponding use thereof said display panel in a liquid crystal display device are each well within the level of ordinary skill in the art at the time the invention was filed.
The applied reference has a common assignee  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722